Citation Nr: 1503602	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  08-37 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 30 percent before October 19, 2012, and a rating in excess of 50 percent from October 19, 2012, for undifferentiated somatoform disorder and generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to July 2004. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the Department of Veterans Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  

In July 2012, the Board remanded the case for further development.  Subsequently, in a March 2013 rating decision, the RO granted service connection for hypertension; accordingly, the issue of service connection for hypertension has been granted and is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The October 2012 VA examination report indicates that the Veteran continues to participate in private psychotherapy treatment, but the most recent private psychiatric treatment records associated with the Veteran's claims file are dated in 2009.  Therefore, it appears that more recent evidence that could potentially help substantiate the Veteran's claim for an increase is available.  This evidence should be requested.

In the November 2014 Written Brief Presentation, the Veteran's representative indicated that the last VA examination of the Veteran conducted in connection with this appeal was in 2012 and was too old to adequately assess the current severity of the Veteran's condition.  Therefore, the Veteran should be scheduled for a current VA examination to assess the severity of his service-connected psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, request any psychiatric treatment records that have not already been associated with the claims file.

2.  Schedule the Veteran for a VA examination to assess the current severity of the Veteran's service-connected psychiatric disability.  The claims file must be reviewed by the examiner and such review must be noted in the examination report.

After conducting any other development deemed necessary, readjudicate the issue on appeal.  If the entire benefit sought by the Veteran is not granted, then issue a supplemental statement of the case and return the claim to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




